Citation Nr: 9905521	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-29 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for residuals of a 
ruptured left tympanic membrane.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1973.  He did not serve in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
skin disorder, to include as secondary to exposure to Agent 
Orange, and for residuals of a ruptured left tympanic 
membrane are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.

2.  The veteran had a right knee disorder prior to service.

3.  The veteran's preexisting right knee disorder did not 
increase in severity during his active duty service.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a skin disorder to include as secondary to exposure to 
Agent Orange, and for residuals of a ruptured left tympanic 
membrane are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  A preexisting right knee disorder was not aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1111, 1113, 1153, 5107(a) (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records include the report of an August 1971 
enlistment examination.  At that time the veteran reported 
that he had sprained his right knee in 1967, which he 
described as cured.  Clinical evaluation was normal for all 
systems pertinent to the veteran's claims.  

In June 1972, the veteran was seen on sick call for 
dermatitis.  In August 1972, he was seen for complaints of 
increased acne during the previous several days, with no 
other problems.  A diagnosis was not entered on either 
occasion.

The report of a December 1972 separation examination records 
a medical history, including that the veteran had had a trick 
right knee which would swell and was painful on occasion.  
The veteran reported that this first occurred at age 14, when 
he was hospitalized for two weeks.  He stated that once in a 
while something would catch and his knee would lock.  The 
veteran also noted a lump, which would slide around his knee.  
After examination, the clinical evaluation was normal for all 
systems pertinent to the veteran's service connection claims.  
The examination report also noted a history of pain and 
intermittent "locking" of the right knee since age 
fourteen, and listed loose body of the right knee as a defect 
or diagnosis.  An audiology examination revealed pure tone 
thresholds which were within normal limits for VA purposes.  
The appellant's ear drums were noted to be normal.

A January 1973 medical board report records a history of 
intermittent pain and occasional locking of the right knee 
since approximately fourteen years of age, with further 
complaints that the veteran felt a lump, which would slide 
around his knee and occasionally be felt below the medial and 
lateral aspects of the knee.  After examination, the 
diagnosis was that the veteran had a loose body of the right 
knee.  The report noted that the veteran reported a history 
of knee disorder dating back to before service.  The medical 
board report concluded that the veteran's loose body of the 
right knee pre-existed, and was not incurred during service 
or permanently aggravated by service.

The veteran underwent VA examination in October 1991.  
Examination of the skin revealed no lesions.  Examination of 
the tympanic membranes revealed no evidence of any 
perforations or scarring from past perforations.  An 
associated consult report for examination of the right knee 
records a history of injury in 1972 while playing football, 
with surgery in 1988 to remove a large piece of bone.  The 
veteran complained that his right knee gave way if he went 
down stairs or twisted his foot.  After examination, the 
impression was degenerative joint disease of the right knee 
with possible osteochondritis, and Duchenne's lesion by 
history.

The report of an April 1997 VA joints examination records 
complaints that the veteran had knee swelling in the evenings 
and that the knees felt tight.  A history of a right knee 
injury in 1972 was noted.  On examination, no swelling or 
other knee impairment was shown.  An associated skin 
examination report records complaints of xerosis and tinea 
pedis of the feet since 1994, and a mild dryness of the 
knuckles of the hands.  After examination, the diagnosis was 
xerosis and tinea pedis of the feet, now resolved; and mild 
dry skin of the hands.  An associated examination for hearing 
loss records complaints of hearing loss since 1972, when the 
veteran reported that he was hit on the left ear and injured.  
On physical examination, the tympanic membranes and canals 
were normal.  The report of audiology examination recorded 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
40
35
LEFT
45
40
40
60
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The audiology examination report indicated that findings were 
inconsistent and believed to be so due to suspected 
malingering.  The examiner indicated that findings did not 
reflect true hearing thresholds, even after the audiologist 
counseled the veteran.  The examiner opined that the veteran 
may or may not have a hearing loss, but that the audiogram 
was not an accurate reflection of the veteran's hearing.  The 
assessment was normal hearing.

II.  Analysis

Skin disorder and left ear claims 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306 
(1998).  

Before addressing the merits of the veteran's claims of 
entitlement to service connection for a skin disorder, and 
for residuals of a ruptured left tympanic membrane, however, 
it must first be determined whether the claims presented are 
well-grounded.  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the appellant has not submitted a well-grounded 
claim, the appeal cannot succeed and must be denied.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994);  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed.Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Skin Disorder

Initially, the Board observes that in addition to permitting 
service connection on the direct basis provided by 38 
U.S.C.A. § 1110, the law also provides that for claims based 
on chronic effects of exposure to Agent Orange, presumptive 
service connection may be established for certain diseases, 
including chloracne, as specified under the provisions of 38 
C.F.R. §§ 3.307, 3.309(e) (1998).  The application of these 
latter regulations in this case, however, is not warranted 
because the veteran did not serve in Vietnam, in the waters 
offshore, or in any other location which involved duty or 
visitation in the Republic of Vietnam.  Hence, this claim can 
only be found to be well grounded if the appellant presented 
a well grounded claim on a direct basis.

In examining whether service connection is warranted on a 
direct basis, however, the Board observes that although the 
veteran has presented evidence of a current diagnosis of 
xerosis, tinea pedis of the feet, and mild dryness of the 
knuckles of the hands there is no competent evidence which 
links any chronic skin disorder to the appellant's active 
duty service.  Without competent evidence of a nexus linking 
a disorder to service this claim must be denied as not well 
grounded.


Residuals of a Ruptured Left Tympanic Membrane

The veteran maintains that he suffers from residuals of a 
ruptured left tympanic membrane.  This disorder was allegedly 
incurred during service when he was hit on the left ear.  
Significantly, however, there is no competent evidence 
demonstrating that the veteran presently has any residuals of 
a ruptured tympanic membrane.  Moreover, assuming arguendo 
that such residuals are presented, there is no competent 
evidence linking any residual to the veteran's active duty 
service.  Accordingly, this claim must also be denied as not 
well grounded.

In reaching each of the foregoing decisions the Board 
considered the veteran's argument that he incurred these 
disorders as a result of his military service.  The veteran, 
however, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion as to the etiology of 
any disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, this argument does not provide a factual 
predicate upon which to establish that these claims are well 
grounded.

Although the Board considered and denied the above appeals on 
a ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


Right Knee

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107.  That is, he has presented a claim 
which is plausible, and all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107.

As previously noted, in order to establish service 
connection, there must be competent evidence of a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or of aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  

A veteran who served during peacetime service after December 
31, 1946, is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut this presumption.  38 U.S.C.A. § 1111, 
1137.  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  The United States Court of Veterans 
Appeals has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In this case, while the veteran reported a history of a right 
knee strain, clinical evaluation at enlistment disclosed a 
normal right knee.  As such, the veteran is entitled to the 
presumption of soundness.  This presumption, however, is 
clearly and unmistakably rebutted by the undisputed and 
extensive clinical evaluation conducted by the January 1973 
medical board.  That evaluation, after considering the 
appellant's self reported history of right knee problems 
since the age of 14, specifically found that the disorder 
existed prior to service.  Hence, service connection may only 
be granted if there is competent evidence that the disorder 
was aggravated in service.  Significantly, however, there is 
no competent evidence to that effect.  Indeed, the only 
competent opinion of record on the subject of aggravation 
states that the disorder was not aggravated in service.  The 
appropriateness of this conclusion is reinforced by the fact 
that no complaints or findings pertaining to a right knee 
disorder were presented prior to the January 1973 medical 
board.  Accordingly, the Board concludes that the 
preponderance of the evidence is against granting service 
connection for a right knee disorder.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder to include as 
secondary to exposure to Agent Orange, for residuals of a 
ruptured left tympanic membrane, and for a right knee 
disorder is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -


